UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-00834 Name of Registrant: Vanguard Windsor Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: October 31 Date of reporting period: November 1, 2011 – October 31, 2012 Item 1: Reports to Shareholders Annual Report | October 31, 2012 Vanguard Windsor TM Fund > Vanguard Windsor Fund returned nearly 16% for the 12 months ended October 31, 2012. The fund trailed its benchmark index, but outpaced the average return of peer funds. > Value stocks, the focus of the fund, outperformed their growth counterparts. > Holdings among banks and home builders helped results, while setbacks for the fund’s technology and energy stocks hurt performance. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 8 Fund Profile. 13 Performance Summary. 14 Financial Statements. 16 Your Fund’s After-Tax Returns. 29 About Your Fund’s Expenses. 30 Trustees Approve Advisory Agreement. 32 Glossary. 34 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Fiscal Year Ended October 31, 2012 Total Returns Vanguard Windsor Fund Investor Shares 15.56% Admiral™ Shares 15.71 Russell 1000 Value Index 16.89 Multi-Cap Value Funds Average 12.55 Multi-Cap Value Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance October 31, 2011, Through October 31, 2012 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Windsor Fund Investor Shares $12.92 $14.66 $0.241 $0.000 Admiral Shares 43.59 49.47 0.864 0.000 1 Chairman’s Letter Dear Shareholder, In a strong period for U.S. stocks, especially value stocks, Vanguard Windsor™ Fund returned nearly 16% for the 12 months ended October 31, 2012. The fund’s performance lagged that of its benchmark, the Russell 1000 Value Index, but outpaced the average return of peer funds by more than 3 percentage points. In August, the fund’s trustees restructured its advisory arrangement, removing AllianceBernstein L.P. Pzena Investment Management, llc , was added as a new advisor for the Windsor Fund, joining Wellington Management Company, llp , which has advised the fund since its inception in 1958. Pzena has had a relationship with Vanguard since 2005, when the firm was selected to manage Vanguard U.S. Fundamental Value Fund, which is available only to non-U.S. investors. Pzena has also managed a portion of Vanguard Emerging Markets Select Stock Fund since that fund’s launch in June 2011. If you own shares of the Windsor™ Fund in a taxable account, you may wish to review the fund’s after-tax returns presented later in this report. 2 U.S. stocks led the advance for global equity markets U.S. stocks returned about 14% for the 12 months ended October 31, putting domestic equities ahead of their international counterparts. Stocks in Europe and Asia, meanwhile, posted modestly positive results. The advances came amid moves by U.S. and European central bankers to manage risks to the U.S. economy and the finances of European governments and banks. The president of the European Central Bank declared in July that policymakers would do whatever was needed to preserve the euro common currency. Although investors’ worries have eased, Europe’s financial troubles are by no means resolved. Vanguard economists believe the most likely scenario is that the Eurozone will “muddle through” for several years, with occasional spikes in market volatility, as fiscal tightening persists in the face of weak economic growth. Bonds continued their march, but leaner times may lie ahead The broad U.S. taxable bond market returned about 5% for the 12 months. Municipal bonds delivered a robust performance, returning 9%. Market Barometer Average Annual Total Returns Periods Ended October 31, 2012 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 14.97% 13.48% 0.53% Russell 2000 Index (Small-caps) 12.08 14.82 1.19 Dow Jones U.S. Total Stock Market Index 14.45 13.62 0.75 MSCI All Country World Index ex USA (International) 3.98 3.74 -5.08 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 5.25% 6.08% 6.38% Barclays Municipal Bond Index (Broad tax-exempt market) 9.03 6.84 6.02 Citigroup Three-Month U.S. Treasury Bill Index 0.06 0.08 0.56 CPI Consumer Price Index 2.16% 2.28% 2.06% 3 As bond prices rose, the yield of the 10-year U.S. Treasury note fell to a record low in July, closing below 1.5%. (Bond yields and prices move in opposite directions.) By the end of the period, the yield had climbed, but it still remained exceptionally low by historical standards. Bondholders have enjoyed years of healthy returns. But as Tim Buckley, our incoming chief investment officer, has noted, investors shouldn’t be surprised if future results are much more modest. As yields remain low, the opportunity for similarly strong returns diminishes. The Federal Reserve announced on September 13 that it would continue to hold its target for short-term interest rates between 0% and 0.25% at least through mid-2015. The exceptionally low rates, in place since late 2008, kept a tight lid on returns from money market funds and savings accounts. A recovery in financial stocks helped propel Windsor’s performance Throughout its 50-plus-year history, Windsor Fund has specialized in investing in stocks that are temporarily out of favor, but that the fund’s advisors believe will Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Windsor Fund 0.41% 0.31% 1.24% The fund expense ratios shown are from the prospectus dated October 12, 2012, and represent estimated costs for the current fiscal year. For the fiscal year ended October 31, 2012, the fund’s expense ratios were 0.35% for Investor Shares and 0.25% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2011. Peer group: Multi-Cap Value Funds. 4 eventually prove superior investments. This contrarian approach can lead to greater short-term volatility because it may take time for the market to recognize a stock’s value. In fiscal year 2011, the fund’s holdings in the battered financial sector hurt performance. For the 2012 fiscal year, however, the fund’s bank shares posted outsized gains as investors seemed more confident that lenders were getting past the lingering effects of mortgage defaults associated with the U.S. housing downturn. Financial stocks have been a traditional focus for practitioners of value-style investing, such as the advisors of your fund. During the 12 months under review, financial stocks made up more than a fifth of Windsor’s assets, on average, while the benchmark index had an even higher allocation to financial stocks (more than a quarter of its capitalization, on average). Stock selection was strong in consumer discretionary, which was the top contributor for the fund. The fund’s housing-related holdings were standouts. Total Returns Ten Years Ended October 31, 2012 Average Annual Return Windsor Fund Investor Shares 6.92% Russell 1000 Value Index 7.34 Multi-Cap Value Funds Average 6.61 Multi-Cap Value Funds Average: Derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 Windsor Fund did have its share of disappointments, including negative returns in the energy sector. Its performance also suffered because of holdings in technology firms that were, at least temporarily, out of favor with investors. The Advisors’ Report that follows this letter provides additional details about the management of the fund during the year. Fund confronted challenges during a volatile decade For the decade ended October 31, 2012, the Windsor Fund registered an average annual return of 6.92%. This was slightly lower than the 7.34% average annual return of the fund’s benchmark index but better than the 6.61% average annual return of peer funds. Of course, the fund’s goal is to outperform both its benchmark and peers over time. Still, given the challenges of the past decade, Windsor Fund delivered a solid performance. The decade began with the aftermath of the bursting of the dot-com bubble and, more recently, was marked by the 2008–2009 financial crisis. We remain confident in the long-term value of Windsor’s investment strategy. The fund has experienced market conditions of every sort, and its search for underappreciated stocks can reward patient investors. How our core purpose informs our approach to active management At Vanguard, we sum up our core purpose this way: To take a stand for all investors, to treat them fairly, and to give them the best chance for investment success. When it comes to our actively managed funds, such as the Windsor Fund, this commitment to investors is reflected both in our rigorous process for selecting fund advisors and in our ongoing efforts to keep the costs of our funds low. We believe our approach gives investors the opportunity to outperform market indexes over the long term. But make no mistake: Outperformance is hard to come by. For one thing, competition among investors is fierce. Charles Ellis, author of one of my favorite books on investing, Winning the Loser’s Game , points out that the competition is not between the skilled and the inept. It’s between the skilled and the skilled. “It’s like the Williams sisters playing tennis against each other,” as he put it in a recent Vanguard webcast. Because we recognize the challenges inherent in active management, Vanguard has offered, and advocated for, index funds for more than 35 years. By seeking to track—rather than beat—market returns, index funds provide several benefits: low costs, diversification across a market, and limited deviation from the performance of market benchmarks. 6 Still, the case for indexing doesn’t preclude the potential for skilled, seasoned managers to deliver outperformance. And the chances for success can increase if those managers deliver their services at low cost, allowing investors to keep more of their returns. As always, thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer November 12, 2012 Advisors’ Report For the fiscal year ended October 31, 2012, the Investor Shares of Vanguard Windsor Fund returned 15.56%, while the lower-cost Admiral Shares returned 15.71%. Your fund is managed by two independent advisors, a strategy that enhances the fund’s diversification by providing exposure to distinct, yet complementary, investment approaches. It is not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the percentage and amount of fund assets that each manages, and brief descriptions of their investment strategies are presented in the table below. The advisors have also prepared a discussion of the investment environment that existed during the period and of how the portfolio positioning reflects this assessment. These reports were prepared on November 14, 2012. Wellington Management Company, llp Portfolio Manager: James N. Mordy, Senior Vice President and Equity Portfolio Manager Despite many lingering macroeconomic uncertainties, equities have enjoyed a strong advance over the past year, fueled by a continued recovery in corporate profits and important stimulative policy actions globally. The Fed’s announcement of open-ended quantitative easing, and the more aggressive posture by the European Central Bank, encouraged investors to become somewhat more risk-tolerant. Vanguard Windsor Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Wellington Management 71 8,904 Seeks to provide long-term total returns above both the Company, LLP S&P 500 and value-oriented indexes over a complete market cycle through bottom-up, fundamentally driven stock selection focused on undervalued securities. Pzena Investment Management, 27 3,347 Uses a fundamental, bottom-up, deep-value-oriented LLC investment strategy. Seeks to buy good businesses at low prices, focusing exclusively on companies that are underperforming their historically demonstrated earnings power. Cash Investments 2 255 These short-term reserves are invested by Vanguard in equity index products to simulate investment in stocks. Each advisor also may maintain a modest cash position. 8 Among our best sectors relative to the benchmark was consumer discretionary, where we had excellent stock selection. We were well positioned for the initial turn in the U.S. housing market, as homebuilders Toll Brothers and Lennar had outsized moves. Comcast also had a strong advance; fundamentals remain strong and management has returned significant excess capital to the shareholders. In financials, Weyerhaeuser, a timber and wood products REIT, returned 58% during the period. It is the only REIT we own, and, unlike most of its peers, it still sells below its net asset value. Our largest bank holding, Wells Fargo, returned over 33%. The company enjoyed an improvement in credit metrics and strength in the mortgage business. In the insurance subsector, Unum’s return of –13% was a drag on performance. The company has had to increase reserves to reflect the impact of low interest rates on its long-term care policies. Two other good sectors for us were industrials and materials. Cooper Industries agreed to a buyout offer from Eaton, another of our holdings. Eaton will have increased exposure to electrical equipment as a result, which should command a higher price-to-earnings multiple. Chemicals producer LyondellBasell returned over 90% during the period. Energy was our worst sector because of poor stock selection within the exploration and production group. We purchased Cobalt International Energy, a pure exploration company, early in the year after the company announced a very promising discovery off the coast of Angola. While we believe that this discovery has unlocked a path to much higher asset value, developments over the remainder of the year were disappointing, with a dry hole in the Gulf of Mexico and equipment problems that prevented a follow-up test of the Angolan discovery. Consumer staples and information technology were two other sectors where we underperformed. In consumer staples, Molson Coors, Energizer, and Danone lagged for fundamental reasons. We sold the first two and trimmed our holdings of Danone. In technology we were hurt by our underweighting of Apple, although we did complete a short-term, opportunistic investment in the stock leading up to the launch of the iPhone 5. We have been overweight in semiconductors and related equipment, and our holdings in Arrow Electronics and Avago Technologies were hurt by macro uncertainties. 9 While the U.S. elections are now behind us, we continue to face a number of major uncertainties, with the most pressing being the possibility of a fiscal cliff that could throw the country back into recession. CEOs need clarity to move forward with investment and hiring decisions. Our “most likely” scenario is a bipartisan agreement resulting in a 1–1.5% drag on gross domestic product, as there seems to be room for compromise. Economic growth has been tepid and corporate profit expectations are being lowered. There are bright spots, such as a recovering U.S. housing market and an improvement in consumer net worth and confidence. Europe should see less fiscal drag next year, and we are more optimistic about prospects in China given the leadership change now under way. Any meaningful progress on long-term fiscal reform could be quite positive for equity valuations. Transactions over the past year have led us to a bit more procyclical stance, with additions to energy, materials, and industrials stocks and reductions to consumer discretionary, health care, and financials. We believe many of our larger purchases, such as International Paper, AIG, SanDisk, Cobalt International Energy, Baker Hughes, and Citigroup, do not depend solely on robust economic growth to be successful stocks. The portfolio in aggregate continues to feature healthy companies with good or improving prospects that sell at a meaningful valuation discount to the S&P 500 Index. Pzena Investment Management, LLC Portfolio Managers: Richard Pzena, Managing Principal and co-Chief Investment Officer John P. Goetz, Managing Principal and co-Chief Investment Officer Antonio DeSpirito, Managing Principal U.S. equity markets performed well for the year ended October 31, 2012, capping off the period with a solid performance for the final three months. Value stocks were notably strong for both the 12-month period (the Russell 1000 Value Index rose 16.89%, while the S&P 500 Index was up 15.21%) and the final quarter of the fiscal year (the Russell 1000 Value Index was up 4.90%, while the S&P 500 Index rose 2.96%). The ride for the year, however, was not smooth. Economic uncertainty and good corporate profitability were the two forces that drove this volatile pattern, much as they have been for the last few years. The final three months of the year saw continued improvement in investor sentiment, as better economic data from the housing sector and employment was complemented by still-rising corporate profits, setting a positive tone. The effect of all this in the closing quarter was that cyclicals broadly led the way in U.S. equity markets; consumer discretionary and 10 financials were the top two performers, with materials not too far behind. Despite the latest strength in equities, the outlook for future returns remains more attractive than that for bonds; the 10-year U.S. Treasury note ended October at a near record low yield of 1.69%. Pzena began management of its portfolio at the beginning of August 2012. Overall performance for this period was driven largely by financials, both in terms of our stock selection and our overweighting of the sector. At the same time, our selections in technology, though a mixed bag, proved on balance to be our biggest detractor to performance. UBS, a global leader in wealth management, and our single largest contributor, rose sharply in the period, initially on speculation of a major restructuring involving the shedding of around one-sixth of their workforce. The restructuring was validated at the end of October, when the company reported good earnings for the third quarter of 2012. Central to this plan was management’s decision to undertake a decisive restructuring of its investment banking business, essentially reducing its fixed income division to a small core. This action will leave UBS with a higher quality wealth and asset management focus. The stock trades at a very inexpensive five times our estimate of normal earnings. Citigroup similarly did well as the banking sector continued to rally and it also remains very cheap, at a little over four times normal earnings. In the tech sector, Computer Science Corporation was our third-largest contributor to performance as the company reported good quarterly results and increased full-year earnings guidance. The new CEO, Mike Lawrie, confirmed that the company is seeing early signs of improving financial performance as it recovers from a health-contract dispute in the United Kingdom. On the negative side, Hewlett-Packard was the portfolio’s main detractor as management reduced guidance for near-term earnings while the company executes its major restructuring effort. The longer-term impact of this plan, however, is beneficial for the company and leaves our estimate of normal earnings intact. Strong free cash flow, a solid balance sheet, and the stock’s nearly unprecedented cheapness of less than four times normal earnings keep us confident in HP’s unusual value, so we have used the stock’s weakness to top up our position. Overall our portfolio remains well positioned to exploit the still-persistent valuation gap between cyclical companies and those with either perceived stable earnings or high dividend yields. As reflected in our discussion above about HP, companies with weak revenues have been particularly punished with extremely low valuations. Most notably, this fact has also affected our positions in Staples, Apollo Group, and Dell. Their valuations, along with that of HP, are among the 11 most deeply depressed as the market extrapolates current trends and prices in what we believe is the worst case for future earnings. Yet each of these businesses possesses strong, sustainable franchises that for the most part include business scale advantages that their competitors will be hard-pressed to compete with, especially in a weak economic environment. In addition their balance sheets, cash flows, and flexible cost structures give them a measure of downside protection that many more highly valued companies may not enjoy. Since we have only been managing the portfolio for a short while, there were a limited number of changes to the portfolio. We did initiate two new, but relatively small, positions in health care in the quarter—Hospira (generic injectable drugs) and Aetna (health insurance). We also exited positions in Valero, CA Technologies, and J.C. Penney, all with strong short-term gains. 12 Windsor Fund Fund Profile As of October 31, 2012 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VWNDX VWNEX Expense Ratio 1 0.41% 0.31% 30-Day SEC Yield 1.71% 1.81% Portfolio Characteristics Russell DJ 1000 U.S. Total Value Market Fund Index Index Number of Stocks 127 694 3,636 Median Market Cap $21.8B $34.9B $34.8B Price/Earnings Ratio 13.6x 14.1x 16.3x Price/Book Ratio 1.5x 1.5x 2.1x Return on Equity 13.3% 13.0% 17.6% Earnings Growth Rate 4.7% 2.6% 10.0% Dividend Yield 2.0% 2.5% 2.1% Foreign Holdings 15.8% 0.0% 0.0% Turnover Rate 68% — — Short-Term Reserves 1.8% — — Sector Diversification (% of equity exposure) Russell DJ 1000 U.S. Total Value Market Fund Index Index Consumer Discretionary 11.3% 8.0% 12.1% Consumer Staples 5.3 7.3 9.5 Energy 12.3 16.6 10.4 Financials 25.6 27.0 16.6 Health Care 12.5 11.8 11.9 Industrials 9.7 9.0 10.8 Information Technology 16.0 6.0 18.3 Materials 5.0 3.9 3.9 Telecommunication Services 0.1 3.5 2.8 Utilities 2.2 6.9 3.7 Volatility Measures Russell DJ 1000 U.S. Total Value Market Index Index R-Squared 0.98 0.98 Beta 1.10 1.09 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Wells Fargo & Co. Diversified Banks 2.4% Bank of America Corp. Diversified Financial Services 2.2 Arrow Electronics Inc. Technology Distributors 1.9 Comcast Corp. Cable & Satellite 1.9 Citigroup Inc. Diversified Financial Services 1.8 Oracle Corp. Systems Software 1.7 American International Group Inc. Multi-line Insurance 1.7 Baker Hughes Inc. Oil & Gas Equipment & Services 1.6 Eaton Corp. Industrial Machinery 1.6 Lowe's Cos. Inc. Home Improvement Retail 1.5 Top Ten 18.3% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated October 12, 2012, and represent estimated costs for the current fiscal year. For the fiscal year ended October 31, 2012, the expense ratios were 0.35% for Investor Shares and 0.25% for Admiral Shares. 13 Windsor Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: October 31, 2002, Through October 31, 2012 Initial Investment of $10,000 Average Annual Total Returns Periods Ended October 31, 2012 Final Value One Five Ten of a $10,000 Year Years Years Investment Windsor Fund Investor Shares 15.56% -1.47% 6.92% $19,522 ••••• • Russell 1000 Value Index 16.89 -1.00 7.34 20,314 – Multi-Cap Value Funds Average 12.55 -1.34 6.61 18,961 Dow Jones U.S. Total Stock Market Index 14.45 0.75 7.78 21,163 Multi-Cap Value Funds Average: Derived from data provided by Lipper Inc. Final Value One Five Ten of a $50,000 Year Years Years Investment Windsor Fund Admiral Shares 15.71% -1.36% 7.03% $98,636 Russell 1000 Value Index 16.89 -1.00 7.34 101,569 Dow Jones U.S. Total Stock Market Index 14.45 0.75 7.78 105,815 See Financial Highlights for dividend and capital gains information. 14 Windsor Fund Fiscal-Year Total Returns (%): October 31, 2002, Through October 31, 2012 Average Annual Total Returns: Periods Ended September 30, 2012 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Investor Shares 10/23/1958 30.00% -1.31% 7.84% Admiral Shares 11/12/2001 30.09 -1.21 7.96 15 Windsor Fund Financial Statements Statement of Net Assets As of October 31, 2012 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (97.6%) 1 Consumer Discretionary (11.0%) Comcast Corp. 6,404,400 233,376 Lowe’s Cos. Inc. 5,612,800 181,743 Kohl’s Corp. 3,054,100 162,722 Staples Inc. 12,173,900 140,182 * Toll Brothers Inc. 3,687,000 121,708 Lennar Corp. Class A 2,683,500 100,551 *,2 Buck Holdings LP Private Placement NA 86,270 Virgin Media Inc. 2,403,600 78,694 * Delphi Automotive plc 2,317,400 72,859 Omnicom Group Inc. 1,313,400 62,925 * General Motors Co. 2,199,250 56,081 * Apollo Group Inc. Class A 2,426,325 48,721 TJX Cos. Inc. 683,000 28,433 1,374,265 Consumer Staples (5.1%) Japan Tobacco Inc. 5,556,500 153,650 Bunge Ltd. 1,979,300 140,590 Ingredion Inc. 1,651,600 101,507 CVS Caremark Corp. 1,830,500 84,935 Danone SA 934,835 57,500 Dr Pepper Snapple Group Inc. 1,086,400 46,552 Molson Coors Brewing Co. Class B 761,800 32,864 Avon Products Inc. 1,068,151 16,546 634,144 Energy (11.9%) Baker Hughes Inc. 4,653,275 195,298 * Southwestern Energy Co. 4,526,600 157,073 Royal Dutch Shell plc ADR 2,162,879 148,114 BP plc ADR 3,155,850 135,354 Anadarko Petroleum Corp. 1,887,300 129,865 Canadian Natural Resources Ltd. 4,127,600 124,654 * Cobalt International Energy Inc. 5,313,300 110,570 Halliburton Co. 3,261,800 105,324 CONSOL Energy Inc. 2,554,559 89,818 Exxon Mobil Corp. 731,100 66,654 Valero Energy Corp. 2,027,400 58,997 Statoil ASA ADR 1,997,400 49,036 Inpex Corp. 6,994 39,844 Noble Corp. 1,032,100 38,952 Apache Corp. 382,550 31,656 1,481,209 Exchange-Traded Fund (0.9%) 3 Vanguard Value ETF 1,839,100 107,569 Financials (24.8%) Wells Fargo & Co. 8,975,100 302,371 Bank of America Corp. 29,104,300 271,252 Citigroup Inc. 6,126,575 229,073 * American International Group Inc. 6,077,400 212,284 Ameriprise Financial Inc. 3,006,800 175,507 Weyerhaeuser Co. 5,693,200 157,645 ACE Ltd. 1,747,900 137,472 Invesco Ltd. 5,596,704 136,112 Unum Group 6,705,800 135,994 Swiss Re AG 1,636,753 113,259 Principal Financial Group Inc. 3,676,000 101,237 XL Group plc Class A 3,930,000 97,228 UBS AG 5,918,700 88,899 JPMorgan Chase & Co. 2,110,150 87,951 Allstate Corp. 1,922,925 76,879 MetLife Inc. 2,047,900 72,680 Goldman Sachs Group Inc. 588,500 72,026 State Street Corp. 1,517,400 67,631 Everest Re Group Ltd. 591,100 65,642 Franklin Resources Inc. 416,800 53,267 16 Windsor Fund Market Value Shares ($000) NYSE Euronext 2,146,800 53,155 Axis Capital Holdings Ltd. 1,456,304 52,747 Willis Group Holdings plc 1,345,000 45,286 PNC Financial Services Group Inc. 771,000 44,864 Morgan Stanley 2,378,600 41,340 Hartford Financial Services Group Inc. 1,613,650 35,032 KeyCorp 3,984,500 33,549 Fifth Third Bancorp 2,283,800 33,184 Torchmark Corp. 611,000 30,910 Regions Financial Corp. 4,739,400 30,901 Comerica Inc. 1,010,100 30,111 BlackRock Inc. 109,377 20,747 3,106,235 Health Care (12.1%) Merck & Co. Inc. 3,822,000 174,398 UnitedHealth Group Inc. 2,956,400 165,558 Roche Holding AG 848,560 163,454 Medtronic Inc. 3,504,400 145,713 Cigna Corp. 2,600,300 132,615 Covidien plc 2,151,100 118,203 Sanofi 1,177,183 103,390 Becton Dickinson and Co. 1,117,775 84,593 Eisai Co. Ltd. 1,774,000 78,928 McKesson Corp. 799,000 74,555 Daiichi Sankyo Co. Ltd. 4,742,600 72,590 HCA Holdings Inc. 1,646,200 46,769 Aetna Inc. 757,875 33,119 Abbott Laboratories 478,900 31,378 * Hospira Inc. 1,020,850 31,330 * Forest Laboratories Inc. 890,000 30,002 Quest Diagnostics Inc. 516,300 29,801 1,516,396 Industrials (9.4%) Eaton Corp. 4,113,000 194,216 Pentair Ltd. 3,332,000 140,744 Dover Corp. 2,143,300 124,783 Honeywell International Inc. 2,010,100 123,098 Lockheed Martin Corp. 1,175,400 110,100 FedEx Corp. 953,100 87,676 Northrop Grumman Corp. 1,209,900 83,108 Fiat Industrial SPA 7,600,935 82,387 * Delta Air Lines Inc. 7,986,900 76,914 L-3 Communications Holdings Inc. 881,400 65,047 Masco Corp. 3,729,198 56,273 General Dynamics Corp. 477,600 32,515 1,176,861 Information Technology (15.5%) *,4 Arrow Electronics Inc. 6,910,650 243,462 Oracle Corp. 6,973,350 216,523 Cisco Systems Inc. 10,407,200 178,379 ASML Holding NV 3,205,200 176,190 * Google Inc. Class A 250,800 170,486 Hewlett-Packard Co. 11,720,875 162,334 Avago Technologies Ltd. 4,686,700 154,802 Microsoft Corp. 4,586,300 130,870 * SanDisk Corp. 2,702,100 112,840 TE Connectivity Ltd. 2,853,585 91,828 Analog Devices Inc. 1,992,900 77,942 Accenture plc Class A 1,051,500 70,882 * Check Point Software Technologies Ltd. 1,499,900 66,791 Dell Inc. 3,596,900 33,199 Computer Sciences Corp. 897,971 27,343 Western Union Co. 1,728,263 21,949 1,935,820 Materials (4.8%) International Paper Co. 5,064,100 181,447 LyondellBasell Industries NV Class A 1,477,600 78,889 Mosaic Co. 1,394,100 72,967 Potash Corp. of Saskatchewan Inc. 1,410,300 56,934 * Owens-Illinois Inc. 2,751,153 53,620 Agrium Inc. 502,200 53,002 Rexam plc 6,317,694 45,618 PPG Industries Inc. 293,500 34,363 Incitec Pivot Ltd. 8,797,250 28,813 *,^ Sino-Forest Corp. 3,223,900 — 605,653 Utilities (2.1%) PG&E Corp. 2,277,700 96,848 Entergy Corp. 966,875 70,176 Edison International 1,191,400 55,924 Northeast Utilities 1,039,500 40,852 263,800 Total Common Stocks (Cost $11,083,000) 12,201,952 17 Windsor Fund Market Value • Shares ($000) Temporary Cash Investments (3.0%) 1 Money Market Fund (1.3%) 5,6 Vanguard Market Liquidity Fund, 0.167% 162,486,044 162,486 Face Amount ($000) Repurchase Agreement (1.6%) Bank of America Securities, LLC 0.300%, 11/1/12 (Dated 10/31/12, Repurchase Value $208,402,000, collateralized by Federal Home Loan Mortgage Corp. 2.789%, 4/1/42, and Federal National Mortgage Assn. 3.000%-3.500%, 7/1/27–1/1/40) 208,400 208,400 U.S. Government and Agency Obligations (0.1%) United States Treasury Note/Bond, 0.625%, 12/31/12 13,000 13,010 Total Temporary Cash Investments (Cost $383,896) 383,896 Total Investments (100.6%) (Cost $11,466,896) 12,585,848 Other Assets and Liabilities (-0.6%) Other Assets 7 71,240 Liabilities 6 (151,288) (80,048) Net Assets (100%) 12,505,800 At October 31, 2012, net assets consisted of: Amount ($000) Paid-in Capital 13,528,279 Undistributed Net Investment Income 41,402 Accumulated Net Realized Losses (2,179,064) Unrealized Appreciation (Depreciation) Investment Securities 1,118,952 Futures Contracts (3,611) Foreign Currencies (158) Net Assets 12,505,800 Investor Shares—Net Assets Applicable to 457,705,259 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 6,710,912 Net Asset Value Per Share— Investor Shares $14.66 Admiral Shares—Net Assets Applicable to 117,128,263 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 5,794,888 Net Asset Value Per Share— Admiral Shares $49.47 • See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is less than $1,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 98.8% and 1.8%, respectively, of net assets. 2 Restricted security represents 0.7% of net assets. Shares not applicable for this private placement. 3 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 4 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 6 Includes $3,217,000 of collateral received for securities on loan. 7 Cash of $9,650,000 has been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. See accompanying Notes, which are an integral part of the Financial Statements. 18 Windsor Fund Statement of Operations Year Ended October 31, 2012 ($000) Investment Income Income Dividends 258,920 Interest 2 523 Security Lending 2,449 Total Income 261,892 Expenses Investment Advisory Fees—Note B Basic Fee 15,405 Performance Adjustment (1,293) The Vanguard Group—Note C Management and Administrative—Investor Shares 14,068 Management and Administrative—Admiral Shares 6,017 Marketing and Distribution—Investor Shares 1,299 Marketing and Distribution—Admiral Shares 859 Custodian Fees 217 Auditing Fees 31 Shareholders’ Reports—Investor Shares 64 Shareholders’ Reports—Admiral Shares 16 Trustees’ Fees and Expenses 27 Total Expenses 36,710 Expenses Paid Indirectly (754) Net Expenses 35,956 Net Investment Income 225,936 Realized Net Gain (Loss) Investment Securities Sold 2 1,142,119 Futures Contracts 33,819 Foreign Currencies (346) Realized Net Gain (Loss) 1,175,592 Change in Unrealized Appreciation (Depreciation) Investment Securities 366,376 Futures Contracts (3,722) Foreign Currencies (111) Change in Unrealized Appreciation (Depreciation) 362,543 Net Increase (Decrease) in Net Assets Resulting from Operations 1,764,071 1 Dividends are net of foreign withholding taxes of $6,657,000. 2 Dividends income, interest income, and realized net gain (loss) from affiliated companies of the fund were $3,395,000, $228,000, and ($55,604,000), respectively. See accompanying Notes, which are an intergral part of the Financial Statements. 19 Windsor Fund Statement of Changes in Net Assets Year Ended October 31, 2012 2011 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 225,936 181,991 Realized Net Gain (Loss) 1,175,592 1,147,461 Change in Unrealized Appreciation (Depreciation) 362,543 (788,789) Net Increase (Decrease) in Net Assets Resulting from Operations 1,764,071 540,663 Distributions Net Investment Income Investor Shares (118,284) (97,694) Admiral Shares (100,323) (73,770) Realized Capital Gain Investor Shares — — Admiral Shares — — Total Distributions (218,607) (171,464) Capital Share Transactions Investor Shares (881,080) (1,510,081) Admiral Shares 111,269 191,699 Net Increase (Decrease) from Capital Share Transactions (769,811) (1,318,382) Total Increase (Decrease) 775,653 (949,183) Net Assets Beginning of Period 11,730,147 12,679,330 End of Period 1 12,505,800 11,730,147 1 Net Assets - End of Period includes undistributed net investment income of $41,402,000 and $34,419,000. See accompanying Notes, which are an integral part of the Financial Statements. 20 Windsor Fund Financial Highlights Investor Shares For a Share Outstanding Year Ended October 31, Throughout Each Period 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period $12.92 $12.56 $10.97 $9.51 $19.52 Investment Operations Net Investment Income .252 .184 .190 1 .197 .279 Net Realized and Unrealized Gain (Loss) on Investments 1.729 .346 1.586 1.486 (7.985) Total from Investment Operations 1.981 .530 1.776 1.683 (7.706) Distributions Dividends from Net Investment Income (.241) (.170) (.186) (.223) (.289) Distributions from Realized Capital Gains — (2.015) Total Distributions (.241) (.170) (.186) (.223) (2.304) Net Asset Value, End of Period $14.66 $12.92 $12.56 $10.97 $9.51 Total Return 2 15.56% 4.15% 16.31% 18.22% -43.88% Ratios/Supplemental Data Net Assets, End of Period (Millions) $6,711 $6,736 $7,999 $7,610 $7,041 Ratio of Total Expenses to Average Net Assets 3 0.35% 0.39% 0.33% 0.33% 0.30% Ratio of Net Investment Income to Average Net Assets 1.80% 1.34% 1.59% 1 2.03% 1.91% Portfolio Turnover Rate 68% 49% 50% 61% 4 55% 1 Net investment income per share andthe ratio of net investment income to average net assets include $0.36 and 0.29%, respectively, resulting from a cash payment received in connection with the merger of Schering-Plough Corp. and Merck & Co. in November 2009. 2 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide infomation about any applicable account service fees. 3 Includes performance-based investment advisory fee increases (decreases) of (0.01%), 0.03%, (0.03%), (0.05%), and (0.03%). 4 Excludes the value of portfolio securties received or delivered as a result of in-kind purchases or redemptions of the fund's capital shares. See accompanying Notes, which are an integral part of the Financial Statements. 21 Windsor Fund Financial Highlights Admiral Shares For a Share Outstanding Year Ended October 31, Throughout Each Period 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period $43.59 $42.37 $37.01 $32.08 $65.90 Investment Operations Net Investment Income .900 .664 .685 1 .701 .999 Net Realized and Unrealized Gain (Loss) on Investments 5.844 1.171 5.348 5.020 (26.974) Total from Investment Operations 6.744 1.835 6.033 5.721 (25.975) Distributions Dividends from Net Investment Income (.864) (.615) (.673) (.791) (1.047) Distributions from Realized Capital Gains — (6.798) Total Distributions (.864) (.615) (.673) (.791) (7.845) Net Asset Value, End of Period $49.47 $43.59 $42.37 $37.01 $32.08 Total Return 2 15.71% 4.26% 16.44% 18.38% -43.85% Ratios/Supplemental Data Net Assets, End of Period (Millions) $5,795 $4,994 $4,680 $4,203 $4,723 Ratio of Total Expenses to Average Net Assets 3 0.25% 0.29% 0.22% 0.20% 0.17% Ratio of Net Investment Income to Average Net Assets 1.90% 1.44% 1.70% 1 2.16% 2.04% Portfolio Turnover Rate 68% 49% 50% 61% 4 55% 1 Net Investment income per share and the ratio of net investment income to average nets assets include $.120 and 0.29%, respectively, resulting from a cash payment received in connection with the merger of Schering-Plough Corp. and Merck & Co. in November 2009. 2 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 3Includes performance-based investment advisory fee increases (decreases) of (0.01%), 0.03%, (0.03%), (0.05%), and (0.03%). 4Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund's capital shares. See accompanying Notes, which are an integral part of the Financial Statements. 22 Windsor Fund Notes to Financial Statements Vanguard Windsor Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund’s pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund’s pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). 23 Windsor Fund During the year ended October 31, 2012, the fund’s average investment in futures contracts represented 1% of net assets, based on quarterly average aggregate settlement values. 4. Repurchase Agreements: The fund may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the fund may sell or retain the collateral; however, such action may be subject to legal proceedings. 5. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (October 31, 2009–2012), and has concluded that no provision for federal income tax is required in the fund’s financial statements. 6. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 7. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 8. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. Wellington Management Company, LLP , and beginning August 2012, Pzena Investment Management, LLC, each provide investment advisory services to a portion of the fund for a fee calculated at an annual percentage rate of average net assets managed by the advisor. The basic fee of Wellington Management Company, LLP , is subject to quarterly adjustments based on performance for the preceding three years relative to the S&P 500 Index. In accordance with the advisory contract entered into with Pzena Investment Management, LLC, beginning August 1, 2013, the investment advisory fee will be subject to quarterly adjustments based on performance since October 31, 2012, relative to the Russell 1000 Value Index. Until August 2012, a portion of the fund was managed by AllianceBernstein L.P. The basic fee paid to AllianceBernstein L.P. was subject to quarterly adjustments based on performance for the preceding three years relative to the Russell 1000 Value Index. The Vanguard Group manages the cash reserves of the fund on an at-cost basis. For the year ended October 31, 2012, the aggregate investment advisory fee represented an effective annual basic rate of 0.13% of the fund’s average net assets, before a decrease of $1,293,000 (0.01%) based on performance. 24 Windsor Fund C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At October 31, 2012, the fund had contributed capital of $1,748,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.70% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. D. The fund has asked its investment advisors to direct certain security trades, subject to obtaining the best price and execution, to brokers who have agreed to rebate to the fund part of the commissions generated. Such rebates are used solely to reduce the fund’s management and administrative expenses. For the year ended October 31, 2012, these arrangements reduced the fund’s expenses by $754,000 (an annual rate of 0.01% of average net assets). E. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
